Citation Nr: 1104789	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-27 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for chronic obstructive pulmonary disease 
(COPD). 

2.  Entitlement to service connection for COPD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant and Claimant, had active duty 
service from January 1955 to June 1957, and July 1957 to January 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied reopening service connection for COPD 
based on a lack of new and material evidence.


FINDINGS OF FACT

1.  A February 2002 RO rating decision denied service connection 
for COPD; the Veteran did not file a timely notice of 
disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim of service connection for COPD has 
been received since the February 2002 rating decision.

3.  COPD was not manifested during service or for many years 
thereafter and is not shown to be causally or etiologically 
related to service, including to any in-service asbestos 
exposure.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection 
for COPD became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  New and material evidence has been received since the 
February 2002 denial of service connection for COPD to reopen the 
claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

3.  COPD was not incurred in or aggravated by active service, nor 
is it otherwise related to service, to include as due to asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) addressed VCAA 
notice requirements with regard to claims to reopen based on new 
and material evidence.  In this Veteran's case, the decision to 
reopen the claim for service connection renders moot the question 
of whether VCAA notice was in compliance with Kent.

The record shows that through a VCAA letter dated June 2006 the 
Veteran was informed of the information and evidence necessary to 
substantiate the claim for service connection.  The Veteran was 
also advised of the types of evidence VA would assist in 
obtaining, as well as the Veteran's own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in June 2006 prior to 
the initial unfavorable decision in November 2006.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
the present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the June 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, private treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case, and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in November 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
pertinent medical history and complaints were noted by the 
examiner, the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate review 
under applicable VA laws and regulations, the VA examiner offered 
a nexus opinion, and provided reasons for the opinion, the Board 
finds the examination to be adequate for rating purposes.  Thus, 
the Board finds that a further examination is not necessary.  For 
all the foregoing reasons, the Board concludes that VA's duties 
to the Veteran have been fulfilled with respect to the issues on 
appeal.

Reopening Service Connection for COPD

The Veteran's claim to reopen involves an underlying claim of 
service connection for COPD.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  With chronic disease as 
such in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  If there is 
no showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection 
for COPD was originally denied in February 2002.  The Veteran was 
informed of the decision in an February 2002 notification letter.  
The Veteran did not file a notice of disagreement regarding the 
February 2002 decision within one year from the date of the 
notification of the rating decision to appeal the denial of the 
claim.  Therefore, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been received, the claim must be reopened and VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

In this case, the RO denied for service connection for COPD in 
the prior final February 2002 decision, finding that no evidence 
showed COPD incurred during service or related to asbestos 
exposure in service.  

In the current claim on appeal, the RO denied reopening in 
November 2006, finding that new and material evidence had not 
been received, and the present appeal ensued.  Although the RO 
noted no new and material evidence in the subsequent statement of 
the case (SOC) and supplemental statements of the case (SSOCs), 
the Board finds that it did apply a merits analysis in various 
adjudications, including the April 2010 SSOC. By addressing 
service connection for COPD on the merits by applying a 
preponderance of the evidence standard, the RO implicitly 
reopened the issue of service connection for COPD.  Because the 
RO reopened the claim and address the claim for service 
connection on the merits, the Board finds that the Veteran is not 
prejudiced by the Board's reopening of the claim and adjudication 
of this service connection claim on the merits.  Regardless of 
the RO's determination, the Board is not bound by that 
determination as to whether the claim should be reopened, and 
must nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the prior final rating decision in February 2002, the 
Veteran has submitted additional evidence, including a September 
2008 statement from a private certified physician's assistant 
opining that the Veteran has severe COPD due to asbestos 
exposure.  This evidence constitutes new evidence as it was not 
previously submitted to agency decisionmakers.  It is not 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened.  
As the Board must presume the credibility of the evidence, the 
evidence raises a reasonable possibility of substantiating the 
claim.  The evidence suggests a relationship between the 
Veteran's current COPD and his in-service exposure to asbestos.  
Therefore, the Board finds that new and material evidence has 
been received to reopen the previously denied claim of service 
connection for COPD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for COPD

As indicated, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Regarding asbestos exposure, there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related diseases.  
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols within these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  M21-1, part VI, para. 
7.21(b)(1) and (2).  It is noted that an asbestos-related disease 
can develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-related 
claims, it must be determined whether development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal disease; that 
rating specialists are to develop any evidence of asbestos 
exposure before, during and after service; and that a 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.  M21-1, part 
VI, para. 7.21(d)(1).

After a review of all the evidence, lay and medical, the Board 
finds that, although the Veteran was exposed to asbestos during 
service, the Veteran's COPD is not related to that exposure.  The 
Board acknowledges that the Veteran has a current diagnosis of 
COPD.  His service treatment records are silent regarding any 
respiratory complaints or diagnosis of COPD, and the Veteran does 
not allege that his COPD began during active service.  Rather, 
the Veteran reports that his COPD began in 1999, many years after 
separation from service.  

While acknowledging the Veteran's belief that his disability is 
due to service, The Veteran has not demonstrated that he has 
expertise in medical matters.  While there is no bright line 
exclusionary rule that a lay person cannot provide opinion 
evidence as to a nexus between an in-service event and a current 
condition, not all medical questions lend themselves to lay 
opinion evidence.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) for guidance.  In footnote 4 of Jandreau, the Federal 
Circuit indicated that the complexity of the claimed disability 
is to be considered in determining whether lay evidence is 
competent.  As to a nexus opinion relating any COPD to in-service 
asbestos exposure, the Board finds that the etiology of the 
Veteran's COPD is too complex an issue, one typically determined 
by persons with medical training, to lend itself to lay opinion 
evidence.  

The Veteran is certainly competent to testify as to symptoms such 
as to current symptoms, which are non-medical in nature; however, 
he is not competent to render a medical diagnosis or etiology.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable symptomatology 
that is not medical in nature); see also, Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (certain disabilities are not conditions 
capable of lay diagnosis).  Two contrasting medical opinions are 
of record.  As seen below, the Board finds the negative nexus 
opinion to be of more probative value in determining the etiology 
of the Veteran's disability.

The Veteran was afforded a VA examination in November 2009 to 
determine the etiology of the respiratory complaints.  The VA 
examiner provided a thorough history of the Veteran's asbestos 
exposure and his respiratory complaints and treatment.  He 
provided a physical examination and reviewed chest x-rays and 
current pulmonary function test results.  The VA examiner 
diagnosed two separate disabilities: asbestosis and chronic 
obstructive pulmonary disease.  The Veteran is currently service 
connected for asbestosis due to in-service asbestos exposure and 
that issue is not currently before the Board.  Regarding the 
Veteran's COPD, the examiner opined that it is not due to his in-
service asbestos exposure, but rather secondary to long-term 
tobacco use.  The VA examiner opined that COPD is not aggravated 
by the asbestosis with minimal fibrosis as seen on CT scan.  The 
examiner opined that the majority of the Veteran's impairment was 
due to COPD from his 50 pack year tobacco history.  

The Board acknowledges the September 2008 statement noting that 
the Veteran suffers from severe COPD due to asbestos exposure.  
The Board finds this statement to be less probative than the 
November 2009 VA opinion.  The Board notes that the November 2009 
opinion was provided by a medical doctor who showed a thorough 
understanding of the Veteran's history.  The September 2008 
statement is conclusory, with no rationale, and no indication 
that the author was aware of the Veteran's history of tobacco use 
or his separate diagnosis of asbestosis.  It was also provided by 
a certified physician's assistant, rather than a medical doctor, 
in an attempt to document the severity of the Veteran's current 
symptoms and obtain assistance for him.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
specifically held that a medical opinion that contains only data 
and conclusions is accorded no weight.  The Court has previously 
that an opinion that is unsupported and unexplained is purely 
speculative and does not provide the degree of certainty required 
for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The September 2008 statement that the Veteran 
suffers from COPD due to asbestos exposure is conclusory, 
unsupported, and unexplained.

When weighing all competent lay and medical evidence, the Board 
finds that a preponderance of the evidence is against the claim.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

New and material evidence having been received, service 
connection for COPD is reopened.

Service connection for COPD is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


